                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                                Case No. 21-41083

JERRY LEE FRANKLIN, JR., and                                          Chapter 13
DESIREE RENEE FRANKLIN,
                                                                      Judge Thomas J. Tucker
                  Debtors.
_________________________________/

   ORDER DENYING DEBTORS’ MOTION TO EXTEND THE AUTOMATIC STAY

         This case is before the Court on a motion filed on April 12, 2021 by the Debtors, entitled

“Motion to Extend the Automatic Stay” (Docket # 33, the “Motion”). The Court must deny the

Motion, because it was not timely filed, and was filed too late to enable the Court to comply with

the 30-day hearing deadline of 11 U.S.C. § 362(c)(3)(B).

         Under 11 U.S.C. § 362(c)(3)(B), in order for the Court to extend the automatic stay, a

hearing on a motion to extend the automatic stay must be completed within 30 days after the

filing of the case. Because of the statute’s 30-day hearing deadline, LBR 4001-4(a) (E.D. Mich.)

requires that a motion to extend the stay be filed and served within seven days after the

bankruptcy petition is filed. LBR 4001-4(a) provides further: “When such a motion is filed, the

court will schedule a hearing with a notice to all parties in interest. If the movant has not

received a notice of hearing within seven days after filing the motion, the movant may contact the

judge’s courtroom deputy clerk to obtain a hearing date within the time limit established by law.”

         The Debtors filed their voluntary petition for relief under Chapter 7 in this case on

February 9, 2021. The case was voluntarily converted to Chapter 13 on April 1, 2021. Despite

the recent conversion to Chapter 13, the date of “filing” of the current case, within the meaning of

11 U.S.C. § 362(c)(3), remains the petition filing date of February 9, 2021.




   21-41083-tjt      Doc 36     Filed 04/15/21     Entered 04/15/21 09:12:46        Page 1 of 2
        First, the filing date of the case is the date on which the petition commencing the case was

filed under 11 U.S.C. § 301(a). Second, under 11 U.S.C. § 348(a), with exceptions not applicable

here, the conversion of this case to Chapter 13 on April 1, 2021 does not change the filing date of

this case.

        Debtors did not file their Motion until April 12, 2021, which was 55 days after the

deadline to file such a motion expired under LBR 4001-4(a), and almost a month after the 30-day

hearing deadline expired on March 11, 2021. Because it is now impossible to schedule and

conclude a hearing on the Motion within the required 30-day period, the Motion must be denied.

        Accordingly,

        IT IS ORDERED that the Motion (Docket # 33) is denied.

        IT IS FURTHER ORDERED that this Order it is without prejudice to the Debtors’ right

to propose a Chapter 13 plan that includes an injunction comparable in effect to the automatic

stay. See 11 U.S.C. § 1322(b)(11); Fed. R. Bankr. P. 7001(7).


Signed on April 15, 2021




                                                 2


   21-41083-tjt     Doc 36     Filed 04/15/21     Entered 04/15/21 09:12:46        Page 2 of 2
